Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 10, 12-15, 19, 22-23, and 25-26 are rejected under 35 U.S.C. 102a1 as being anticipated by Van Laack (20160132126).
Regarding claim 1, Van Laack discloses a method for determining a coordinate of a feature point of an object in a 3D space, comprising: Arranging, with a computer, at least one dedicated pointer in a 3D space in a pre-determined relation to the feature point, wherein each dedicated pointer has at least one visible feature in line of sight of a camera (fig. 1 item 6);
capturing at least one image by using the camera (abstract, fig. 1 item 6); 
performing image feature detection on the at least one captured image, with the computer, to determine the coordinate of the respective at least one visible feature of each dedicated pointer (pars. 29, 44-45); and


Regarding claim 2, see fig. 1 and pars. 34-35 and 38-39 which shows the line of sight of the sensor.  The visible points can be the hands and finger and the invisible points are the the parts of the hand or finger that are covered by the parts of the steering wheel.
Regarding claim 6, see pars. 45-46 and 49 and the circle is the steering wheel.
Regarding claim 9, see figure 1. 
Regarding claim 10, the field of view of the sensor, including the steering wheel, reads on pointing zone.  
Regarding claim 12, see figure 5 which shows the iterative steps.
Regarding claims 13 and 26, the limitation of preferably does not provide patentable weight.  Therefore the items used in the rejection of claim 1 read on the limitations of claims 13 and 26.
Regarding claims 14-15, see the rejection of claims 1-2.
Regarding claim 19, see the rejection of claim 6. 
Regarding claim 22, see the rejection of claim 1. 
Regarding claim 23, see the rejection of claim 10.  
Regarding claim 25, see the rejection of claim 12.






Allowable Subject Matter
Claims 3-5, 7-8, 11, 16-18, 20-21, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666